Opinion by
Judge Pryor:
The proceeding in this case is by motion to recover of the appellee as constable for failing to collect an execution in favor of the appellant against Miller and Fowler. The only ground relied on in the motion is, that the defendants in the execution *326had amply property out of which the execution could have been made — the law and facts were submitted to the court — proof was introduced upon both sides in regal'd to the solvency of the debtors in the execution — the proof is conflicting and this court will not disturb the verdict of a jury, of the judgment of a court where a question of fact is submitted in a case like this, unless the verdict or judgment is palpably against the weight of evidence.

Jeff Brown, for appellant.

Judgment affirmed,.